Per Curiam.

Neither the giving of the claimed oral notice of intention to vacate the premises nor the alleged availability of other housing accommodations to the tenant, both of which are in sharp dispute here, deprives the tenant of the protection of the State Residential Rent Law (L. 1946, ch. 274, as amd.) and the regulations promulgated thereunder. Even if the landlord were entitled to proceed without a certificate of eviction under section 52 of the State Rent and Eviction Regulations ■— which is not the situation here, as landlord concedes that the tenant still resides in the subject premises — he has failed to comply with subdivision 3 of section 53 of the Rent Regulations requiring the filing with the Local Rent Administrator within 48 hours of a copy of the notice served on the tenant.
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, dismissing the petition, with costs. Dismissal of counterclaim without prejudice affirmed.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Final order reversed, etc.